Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statements (IDS) is submitted on 9/29/2020 and 12/8/2020 were filed in compliance with the provisions of 37 CFR 1.97.  According, the information disclosure statement is being considered by the examiner.

Response to Amendment
Applicant's amendment filed on 9/29/2020 have been entered and fully considered.  Claims 17 and 19 are amended, claims 2, 5, 6, 10, 12, 13 and 26-28 are canceled, and claims 1, 3, 4, 7-9, 11, 14-25 and 29 are currently pending.

Response to Arguments
Applicant's arguments with respect to claims 1, 3, 4, 7-9, 11, 14-25 and 29 have been fully considered but are moot based upon the new grounds of rejection necessitated by applicant's amendment submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/30/2020 and 12/08/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 4, 7-9, 11, 14-19 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2015/0269624 A1), hereinafter Cheng, in view of Azizyan et al., SurroundSense: Mobile Phone Localization via Ambience Fingerprinting, National Lab For Information Science and Technology MOBICOM'09, ACM, Beijing, China, 20 September 2009, pages 261-272, XP058288613, hereinafter Azizyan. 

Regarding claim 1, Cheng teaches a method (Figure 3) comprising: 
receiving, at a mobile device, a wireless message (Figure 3, Paragraphs 0025 and 0063; obtain data defining an offer available based on the consumer mobile device being in a first geographic location); 
determining, at the mobile device at a first location (Figures 1, 3 and Paragraph 0063; processor of the consumer mobile device), first signal data (Figure 3 and Paragraph 0063; determine if the consumer mobile device is in the first geographic location [first signal data is interpreted as first geographic location determined by the consumer mobile device]), wherein the wireless message (Figure 3 and Paragraph 0063; data defining an offer) comprises (i) message content (Figure 3 and Paragraph 0063; data defining an offer available to and redeemable by the user) and (ii) second signal data for a second location, wherein the message content corresponds to the second location (Figure 3 and Paragraph 0063; data defining an offer available based on the consumer mobile device being in a first geographic location [second location is interpreted as the first geographic location included in the data defining an offer]); 
comparing, at the mobile device, the first signal data and the second signal data (Figure 3 and Paragraph 0063; determine if the consumer mobile device is in the first ; and 
determining, at the mobile device, whether to present a message indicative of the message content to a user of the mobile device based at least in part on the comparison of the first signal data and the second signal data (Figure 3 and Paragraph 0063; present an alert to the user that the offer is available when the consumer mobile device is in the first geographic location). 
Cheng may not specifically teach first ambient signal data and second ambient signal data.  In an analogous art, Azizyan teaches first ambient signal data and second ambient signal data (Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental framework that creates fingerprint database and performs fingerprint matching for locations).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 3, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  
Cheng may not specifically teach wherein the first ambient signal data comprises a first plurality of ambient signal levels for a plurality of ambient signal types and the second ambient signal data comprises a second plurality of ambient signal levels for the plurality of ambient signal types, and wherein comparing, at the mobile device, the first ambient signal data and the second ambient signal data comprises comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels.  In an analogous art, Azizyan teaches wherein the first ambient signal data comprises a first plurality of ambient signal levels for a plurality of ambient signal types and the second ambient signal data comprises a second plurality of ambient signal levels for the plurality of ambient signal types (Abstract and Page 262 right hand column; ambient information may comprise ambient sound, light and color), and wherein comparing, at the mobile device, the first ambient signal data and the second ambient signal data comprises comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels (Abstract and Page 262 right hand column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental framework that creates fingerprint database and performs fingerprint matching for locations).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 4, the combination of Cheng and Azizyan teaches all of the limitations of claim 3, as described above.  Further, Cheng teaches presenting the message indicative of the message content (Figure 3 and Paragraph 0063; present an 
Cheng may not specifically teach based on an aggregate ambient signal comparison value exceeding a threshold, the aggregate ambient signal comparison value resulting from comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels.  In an analogous art, Azizyan teaches based on an aggregate ambient signal comparison value exceeding a threshold (Pages 262 and 264; overall ambience of a place), the aggregate ambient signal comparison value resulting from comparing, for each ambient signal type of the plurality of ambient signal types, respective ambient signal levels of the first and second pluralities of ambient signal levels (Page 263; the fingerprint matching and filtering is expected to select one candidate fingerprint that best matches the test fingerprint. For this, it computes the pair-wise “similarity” between the test and candidate sub-fingerprints. The similarity values are used either for filtering, or for matching. Filtering means eliminating some candidate fingerprints that are not likely to be from the same location as the test fingerprint).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 7, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches wherein the wireless message comprises a wireless broadcast message (Paragraphs 0025 and 0032; the offer may be broadcast a store) and wherein the second signal data serves as a destination address for the wireless broadcast message (Paragraphs 0025 and 0032; the offer is to be broadcasted a broadcast area in which a store, department, or aisle identifier is embedded in some radiated signal like in-store lighting, a WiFi.TM. service set identifier (SSID), or in-store audio).
Cheng may not specifically teach the second ambient signal data.  In an analogous art, Azizyan teaches the second ambient signal data (Page 262; the overall ambience of a place can be unique enough for localization).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 8, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches presenting the message indicative of the message content only if a match is determined between the first ambient signal data and the second ambient signal data (Figure 3 and Paragraph 0063; only if the consumer mobile device is in the first geographic location as indicated in the data defining an offer, present an alert indicating that the offer is available).

Regarding claim 9, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches wherein the message indicative of the message content compress advertising content (Figure 3 and , the advertising content corresponding to a product featured at the second location (Paragraph 0030; each offer record may be a coupon, and may include a unique offer identifier, a summary of the offer, a more detailed description of the terms of the offer, content for presenting the offer (e.g., images, like video, illustrating the good or service subject to the offer)).
Cheng may not specifically teach wherein the second location is determined from camera data.  In an analogous art, Azizyan teaches wherein the second location is determined from camera data (Page 262; ambient sound, light and color and other attributes may be sensed through the mobile phone's camera, microphone, accelerometer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 11, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches sending an acknowledgement message to an address associated with the wireless message (Figure 6 and Paragraph 0120; when there is connectivity, send records of the logged user interactions to the offer distribution system), wherein the acknowledgement message is indicative of at least one of: receipt by the mobile device of the wireless message, confirmation by the mobile device that the first ambient signal data was a match to the second ambient signal data, or confirmation that the message indicative of the message content was presented to the user of the mobile device (Figure 6 and Paragraph 0117; log user interactions with an offer, as indicated by block 124. In some cases, the log may be maintained in memory of the client device and held until wireless connectivity returns and the information can be sent to the offer distribution system. Some embodiments may log records of a user being notified of an offer, a user requesting offers, a user being presented with displays of an offer, and a user requesting a display of an offer that includes a redemption code, such as a barcode or a text code that can be scanned or typed into a point-of-sale terminal).

Regarding claim 14, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  
Cheng may not specifically teach wherein the second ambient signal data comprises a set of previously surveyed ambient signal data associated with the second location, wherein the set of previously surveyed ambient signal data comprises data from at least one ambient signal from the group consisting of: magnetic field direction, magnetic field intensity, magnetic field relative change, light intensity, WiFi, service set identifier (SSID), 3G, 4G, and 5G.  In an analogous art, Azizyan teaches wherein the second ambient signal data comprises a set of previously surveyed ambient signal data associated with the second location, wherein the set of previously surveyed ambient signal data comprises data from at least one ambient signal from the group consisting of: magnetic field direction, magnetic field intensity, magnetic field relative change, light intensity, WiFi, service set identifier (SSID), 3G, 4G, and 5G (Page 262; ambient sound, light and color and other attributes may be sensed through the mobile phone's camera, 

Regarding claim 15, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Chen teaches receiving a second wireless message comprising third signal data (Figure 3, Paragraphs 0025 and 0063; obtain data defining an offer available based on the consumer mobile device being in a first geographic location); determining that the first signal data does not match the third signal data (Figure 3 and Paragraph 0063; if the consumer mobile device is not in the first location as indicated in the data defining an offer); and responsive to determining the first signal data does not match the third signal data, filtering out the second wireless message (Figure 3 and Paragraph 0063; upon determining that the consumer mobile device is not in the first geographic location, embodiments may continue to wait until the consumer mobile device is in the first geographic location)
Cheng may not specifically teach first ambient signal data and third ambient signal data.  In an analogous art, Azizyan teaches first ambient signal data and third ambient signal data (Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human 

Regarding claim 16, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches determining an acceptable match between the first signal data and the second signal data based on the comparison of the first signal data and the second signal data (Figure 3 and Paragraph 0063; determine if the consumer mobile device is in the first geographic location [first signal data] that is indicated in the received data defining an offer available in a first geographic location [second signal data]); and responsive to determining the acceptable match (Figure 3 and Paragraph 0063; determine if the consumer mobile device is in the first geographic location [first signal data] that is indicated in the received data defining an offer available in a first geographic location [second signal data]), causing the message indicative of the message content to be presented to the user of the mobile device (Figure 3 and Paragraph 0063; present an alert to the user that the offer is available when the consumer mobile device is in the first geographic location), wherein the message indicative of the message content comprises the message content (Figure 3 and Paragraph 0063; present an alert to the user that the offer is available when the consumer mobile device is in the first geographic location).
first ambient signal data and second ambient signal data.  In an analogous art, Azizyan teaches first ambient signal data and second ambient signal data (Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental framework that creates fingerprint database and performs fingerprint matching for locations).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 17, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  
Cheng may not specifically teach time interval data representative of a time interval when the second ambient signal data for the second location is unique with respect to the second location, wherein determining the first ambient signal data comprises sensing the first ambient signal data using a sensor device and recording a time value for the first ambient signal data, wherein comparing the first ambient signal data and the second ambient signal data comprises comparing the time value for the first ambient signal data with the time interval data in the wireless message.  In an analogous art, Azizyan teaches time interval data representative of a time interval when the second ambient signal data for the second location is unique with respect to the second location, wherein determining the first ambient signal data comprises sensing the first ambient signal data using a sensor device and recording a time value for the first ambient signal data, and wherein comparing the first ambient signal data and the second ambient signal data comprises comparing the time value for the first ambient signal data with the time interval data in the wireless message (Page 267 fingerprints from a particular shop may vary over time. A sound fingerprint from a busy hour may not match well if the training fingerprints were derived from low-activity periods. Colors in a picture may be different depending on daylight or electric light. We propose to divide a day into 2-hour time-windows, and index fingerprints based on the time they were created. When a time-stamped test fingerprint is sent for matching, candidate fingerprints from the appropriate timewindow are selected for comparison. The time-windows may be refined, or made adaptive, as more fingerprints become available to the fingerprint database).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 18, the combination of Cheng and Azizyan teaches all of the limitations of claim 1, as described above.  Further, Cheng teaches transmitting, from the mobile device, wireless message receipt data corresponding to the wireless message (Figure 6 and Paragraph 0120; when there is connectivity, send records of the logged user interactions to the offer distribution system), wherein the wireless message receipt data is indicative of at least one of: the message content of the wireless message, the message indicative of the message content, the first ambient signal data, the second ambient signal data, the comparison of the first ambient signal data and the second ambient signal data, or the determination of whether to present the message indicative of the message content (Figure 6 and Paragraph 0117; log user interactions with an offer, as indicated by block 124. In some cases, the log may be maintained in memory of the client device and held until wireless connectivity returns and the information can be sent to the offer distribution system. Some embodiments may log records of a user being notified of an offer, a user requesting offers, a user being presented with displays of an offer, and a user requesting a display of an offer that includes a redemption code, such as a barcode or a text code that can be scanned or typed into a point-of-sale terminal).

Regarding claim 19, claim 19 recites similar features as claim 1, thus is rejected for at least the same reason as discussed above regarding claim 1.  Further, Cheng teaches a mobile device (Figure 1 and Paragraph 0046; consumer mobile device and consumer wearable device) comprising: 
a user interface (Figure 1 and Paragraph 0046; user interface); 
a processor (Figures 1, 8 and Paragraphs 0046 and 0134; operating system of consumer mobile device; computer processor); and 
a non-transitory computer-readable medium storing instructions operative when executed by the processor to cause the mobile device (Figures 1, 8 and Paragraphs 0046 and 0134; non-transitory computer readable storage medium that may have program instructions stored thereon that are executable by a computer processor).

determining whether to present the message indicative of the message content at a user interface of the mobile device (Figure 3 and Paragraph 0063; upon determining that the consumer mobile device is in the first geographic location, embodiments may present a notification indicating that the offer is available, as indicated by block 72. In some cases, the notification may indicate to the user that the user will receive a reward in exchange for the user traveling to the second geographic location. Some embodiments may include content with a map illustrating the second geographic location to assist users or request a mapping application on the consumer mobile device to display the second geographic location).

Claims 20-25 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Azizyan, as applied to the claims above, further in view of Oh et al. (WO 2016/160376 A1), hereinafter Oh. 

Regarding claim 20, Cheng teaches a method comprising:
determining a first signal level for the first location based at least in part on previously surveyed signal data corresponding to the first location (Figures 1, 6 and Paragraph 0096; the offer distribution system may select geofences based on the current location reflected in the request); and 
sending a wireless message to at least a mobile device in range of the first location (Figures 3, 6, Paragraphs 0063 and 0108; when the consumer mobile device is , wherein the wireless message (Figure 3, Paragraphs 0025 and 0063; obtain data defining an offer available based on the consumer mobile device being in a first geographic location) comprises (i) message content (Figure 3 and Paragraph 0063; data defining an offer available to and redeemable by the user) and (ii) the first signal level for the first location, wherein the message content corresponds to the first location and is intended to target the user at the first location (Figure 3 and Paragraph 0063; data defining an offer available based on the consumer mobile device being in a first geographic location [second location is interpreted as the first geographic location included in the data defining an offer]), and
wherein the wireless message does not comprise a network address for the mobile device in range of the first location (Figure 3 and Paragraph 0063; the data defining an offer available does not include a network address for the mobile device in range of the first location).
Cheng may not specifically teach first ambient signal data and second ambient signal data (Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental framework that creates fingerprint database and performs fingerprint matching for locations).  In an analogous art, Azizyan teaches first ambient signal data and second ambient signal data; wherein the wireless message does not comprise a network address for the mobile device in range of the first location (Page 262; the overall ambience of a place can be unique enough for localization).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the 
The combination of Cheng and Azizyan may not specifically teach identifying a shape indicative of a user at a first location using video camera data.  In an analogous art, Oh teaches identifying a shape indicative of a user at a first location using video camera data (Paragraph 0176; before localization of customer mobile nodes in a store, the reference positions of installed beacon devices are found. The localization server obtains CCTV-images taken at the time specified in the received timestamps. If the matched employees carrying the identified mobile nodes appear in any CCTV images, the server estimates locations of the employee's mobile on the store's floorplan at each designated time).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng, Azizyan and Oh because it would be feasible to construct an identifiable fingerprint for logical localization.

Regarding claim 21, the combination of Cheng/Azizyan/Oh teaches all of the limitations of claim 20, as described above.  Further, Cheng teaches wherein the wireless message comprises a wireless broadcast message (Paragraphs 0025 and 0032; the offer may be broadcast a store) and wherein the second signal data serves as a destination address for the wireless broadcast message (Paragraphs 0025 and 0032; the offer is to be broadcasted a broadcast area in which a store, department, or aisle identifier is embedded in some radiated signal like in-store lighting, a WiFi.TM. service set identifier (SSID), or in-store audio).
wherein the second ambient signal data.  In an analogous art, Azizyan teaches wherein the second ambient signal data (Page 262; the overall ambience of a place can be unique enough for localization).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 22, the combination of Cheng/Azizyan/Oh teaches all of the limitations of claim 20, as described above.  Further, Cheng teaches wherein sending the wireless message comprises: broadcasting the wireless message (Paragraphs 0025 and 0032; the offer may be broadcast a store) using a destination address of a mobile device of the user at a first location (Paragraphs 0025 and 0032; the offer is to be broadcasted a broadcast area in which a store, department, or aisle identifier is embedded in some radiated signal like in-store lighting, a WiFi.TM. service set identifier (SSID), or in-store audio).
Cheng may not specifically teach the destination address comprising the first signal level for the first location and a time interval during which the first signal level for the first location is unique at the first location, wherein the wireless message comprises the destination address.  In an analogous art, Azizyan teaches the destination address comprising the first signal level for the first location and a time interval during which the first signal level for the first location is unique at the first location (Page 267 fingerprints from a particular shop may vary over time. A sound fingerprint from a busy hour may not match well if the training fingerprints were derived from low-activity periods. Colors in a , wherein the wireless message comprises the destination address (Page 262; the overall ambience of a place can be unique enough for localization).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Regarding claim 23, the combination of Cheng/Azizyan/Oh teaches all of the limitations of claim 20, as described above.  
The combination of Cheng and Azizyan may not specifically teach receiving camera data from a video camera; analyzing the camera data to detect a blob representative of the user; and localizing the blob at the first location.  In an analogous art, Oh teaches receiving camera data from a video camera; analyzing the camera data to detect a blob representative of the user; and localizing the blob at the first location (Paragraph 0176; before localization of customer mobile nodes in a store, the reference positions of installed beacon devices are found. The localization server obtains CCTV-images taken at the time specified in the received timestamps. If the matched employees carrying the identified mobile nodes appear in any CCTV images, the server 

Regarding claim 24, the combination of Cheng/Azizyan/Oh teaches all of the limitations of claim 20, as described above.  Further, Cheng teaches determining the message content of the wireless message based at least in part on the first location (Figure 3 and Paragraph 0063; only if the consumer mobile device is in the first geographic location as indicated in the data defining an offer, present an alert indicating that the offer is available).

Regarding claim 25, the combination of Cheng/Azizyan/Oh teaches all of the limitations of claim 20, as described above.  
Cheng may not specifically teach determining a location of a second user at a second location; obtaining previously surveyed ambient signal data for the second location; and determining the first ambient signal level for the first location based on a difference between the previously surveyed ambient signal data for the second location and the previously surveyed ambient signal data for the first location.  In an analogous art, Azizyan teaches determining a location of a second user at a second location (Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental ; obtaining previously surveyed ambient signal data for the second location (Page 262; ambient sound, light and color and other attributes may be sensed through the mobile phone's camera, microphone, accelerometer.  Page 262 right handside column; identifying the possibility of fingerprinting a logical location based on ambient sound, light, color, and human movement, and an experimental framework that creates fingerprint database and performs fingerprint matching for locations); and determining the first ambient signal level for the first location based on a difference between the previously surveyed ambient signal data for the second location and the previously surveyed ambient signal data for the first location (Page 262; ambient sound, light and color and other attributes may be sensed through the mobile phone's camera, microphone, accelerometer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Cheng and Azizyan because it would be feasible to construct an identifiable fingerprint for logical localization (Azizyan, Abstract).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/30/2020 and 12/08/2020 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jing Gao whose telephone number is (571)270-7226.  The examiner can normally be reached on 9am - 6pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Yuwen Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 



/J.G./Examiner, Art Unit 2647                                                                                                                                                                                                        
/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649